FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                    UNITED STATES CO URT O F APPEALS
                                                                 October 31, 2007
                                                   Elisabeth A. Shumaker
                             TENTH CIRCUIT             Clerk of Court



 JO H N PA U L SH ER ID A N ,

               Plaintiff-Appellant,                      No. 07-2141
          v.                                             (D. of N.M .)
 U N ITED STA TES O F A M ER ICA,               (D.C. No. CIV-04-1345-FHS)

               Defendant-Appellee.



                            OR D ER AND JUDGM ENT *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges. **


      John Paul Sheridan appeals the district court’s order dismissing his

pro se civil action against the United States, in which he alleges the federal

government failed to investigate his allegations that New M exico state and county

officials violated his constitutional rights. Because Sheridan failed to comply




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
with the court’s order directing him to amend his complaint, we affirm the district

court’s decision.

                                  I. Background

      In 2004, Sheridan filed a civil action against the United States in federal

court. The United States responded by moving to dismiss on the basis of

sovereign immunity. After Sheridan failed to respond, the United States District

Court for the District of New M exico granted the motion to dismiss on this

ground.

      Sheridan appealed the decision to the Tenth Circuit, and we concluded that

the district court correctly dismissed the claims against the United States. But w e

also held that the district court erred by strictly construing Sheridan’s pro se

complaint as only alleging claims against the U nited States. Because Sheridan’s

complaint could be construed to include New M exico state and county officials as

defendants, we remanded the case to the district court to give Sheridan the

opportunity to amend his complaint to name the proper defendants.

      On remand, the district court entered an order on April 3, 2007, directing

Sheridan to file an amended complaint by April 27, 2007. Sheridan did not

comply with the order within the specified time, and the district court dismissed

the case sua sponte without prejudice. He now appeals the district court’s order.




                                          -2-
                                  II. Discussion

      A district court may dismiss a case sua sponte for w ant of prosecution.

Joplin v. Sw. Bell Tel. Co., 671 F.2d 1274, 1275 (10th Cir. 1982) (per curiam)

(citing Link v. Wabash R.R., 370 U.S. 626, 630–31 (1962)). W e review for an

abuse of discretion. Id.

      Dismissal with prejudice “is a harsh sanction and should be resorted to only

in extreme cases.” M eade v. Grubbs, 841 F.2d 1512, 1520 (10th Cir. 1988). But

a court may exercise broad discretion in determining whether to dismiss a civil

action without prejudice for lack of prosecution. 8 M oore’s Federal Practice

§ 41.53 (“W hen dismissal is without prejudice, an abuse of discretion will

generally not be found, since the plaintiff may simply refile the suit.”); cf. Brown

v. King, No. 06-41328, 2007 W L 2908740, at *1 (5th Cir. Oct. 3, 2007) (citing

Berry v. Cigna/RSI-CIGNA, 975 F.2d 1188, 1191 (5th Cir. 1992) (“The scope of

the court’s discretion is narrower when a Rule 41(b) dismissal is with prejudice or

when a statute of limitations would bar re-prosecution of an action dismissed

under Rule 41(b) w ithout prejudice.”).

      “[D]ismissal is an appropriate disposition against a party who disregards

court orders and fails to proceed as required by court rules.” United States ex rel.

Jimenez v. Health Net, Inc., 400 F.3d 853, 855 (10th Cir. 2005) (citing Nat’l

Hockey League v. M etro. Hockey Club, Inc., 427 U.S. 639, 642–43 (1976)); see

also M athews v. Samuels, No. 92-2234, 1993 W L 334250, at *1 (10th Cir. Aug.

                                          -3-
23, 1993) (affirming a district court’s order dismissing a pro se plaintiff’s civil

action because the plaintiff failed to comply with an order directing him to amend

his complaint).

      On appeal, Sheridan argues he complied with the court order when he

submitted an “amended criminal complaint” to the D istrict of New M exico’s

Office of the Clerk. The clerk’s office mailed him a letter on April 11, 2007,

notifying him, “[t]his document is being returned without filing because a

criminal complaint must be prosecuted by the United States.” R., Ex. 6.

      The district court’s dismissal was not an abuse of discretion. Sheridan’s

“criminal complaint” is not part of this record. In any event, there is no showing

that the clerk improperly failed to file the document in this civil proceeding or

that it was otherwise misdirected. Nor has Sheridan suggested any reason why he

could not file a conforming complaint within the April 27 deadline. He is not a

federal prisoner; he did not request an extension of time after he received the

clerk’s letter; and nothing in the record indicates he needed additional time to

comply with the court’s order. In short, the record in this case provides no reason

why the district court’s order could not have been followed.

      For these reasons, we conclude the district court did not abuse its discretion

by dismissing Sheridan’s claims without prejudice.




                                          -4-
                                III. Conclusion

      Accordingly, we A FFIRM the district court’s order dismissing Sheridan’s

complaint.

                              Entered for the Court,


                              Timothy M . Tymkovich
                              United States Circuit Judge




                                      -5-